Citation Nr: 1449029	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty September 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Jackson, Mississippi.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Jackson, Mississippi.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the physical claims file but also the electronic records maintained in Virtual VA and VBMS.

It is noted that the Veteran perfected an appeal pertaining to an increased rating for the lumbar spine disability and service connection for asbestosis when he filed his substantive appeal in December 2011.  However, he withdrew those issues, before the appeals were certified to the Board, by way of a November 2013 statement.  Accordingly, those matters are not before the Board.  See 38 C.F.R. § 20.204(b)(3).
  
The issue of entitlement to a disability evaluation in excess of 50 percent for a lumbar spine disability (to include any associated bilateral lower extremity radiculopathy) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See BVA hearing transcript dated in June 2014.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran claims entitlement to a TDIU as a result of his service-connected lumbar spine disability and associated depression.  

As an initial matter, the Board notes that the Veteran's service-connected lumbar spine disability is current assigned a 50 percent rating, effective August 5, 2004, and his depression associated with his lumbar spine disability is currently assigned a 10 percent rating effective May 13, 2005, and a 70 percent rating, effective January 23, 2009.  He is presently not service-connected for any other disability.  The Veteran's combined disability rating is 60 percent prior to January 23, 2009, and 90 percent thereafter.  Therefore, as the Veteran has a combined rating of 60 percent for disabilities of common etiology prior to January 23, 2009, and a combined rating of over 70 percent thereafter, he meets the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a) (2014).

By way of background, the Board notes that the Veteran was provided with VA examinations after the filing of his claim for a TDIU in September 2008 (spine), April 2009 (spine), May 2009 (mental), March 2010 (mental), May 2010 (spine), March 2013 (general, mental, and spine), and April 2013 (general and spine).  Also, an October 2013 VA medical opinion was obtained.

At the June 2014 Board hearing, the Veteran reported that his lumbar spine symptoms had worsened.  Therefore, the Board finds that the Veteran's claim should be remanded so that the Veteran may be afforded a new VA examination to address the current severity of his lumbar spine disability and its effect on the Veteran's ability to perform occupational tasks.  The Veteran also reported impairment due to the medication prescribed for the lumbar spine and psychiatric disabilities.  Accordingly, a VA psychiatric examination should be conducted as well.  

In addition, the Veteran recently submitted a few recent VA treatment records, but they appear to be out of order.  Therefore, on remand, all of the Veteran's recent VA treatment records dated since July 2013 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file (paper or electronic) all of the Veteran's VA treatment records dated since July 2013.

2.  After the above development has been completed, schedule the Veteran for VA examination(s) to address the current severity of his lumbar spine disability and his psychiatric disorder.  

The examiner(s) should provide information concerning the functional impairment resulting solely from the service-connected lumbar spine disorder and the psychiatric disorder that may affect his ability to function and perform occupational tasks (regarding his TDIU claim).  The examiner(s) should also address whether there is any functional impairment resulting from the medication he takes for the lumbar spine disorder and the psychiatric disorder that may affect his ability to function and perform occupational tasks.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



